  1:19-cv-00044-BHH-SVH      Date Filed 07/07/20    Entry Number 88   Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Estate of John David Dellinger, by     )          C/A No.: 1:19-44-BHH-SVH
 and through his personal               )
 representative, David B. Dellinger,    )
                                        )
                    Plaintiff,          )
                                        )
       vs.                              )
                                        )
 Sheriff Bruce Bryant, Major            )
 Robert J. Hudgins, James F.            )           ORDER ON NOTICE OF
 Arwood, Richard L. Martin, Jr.,        )          SUGGESTION OF DEATH
 Sergeant Timothy Combs,                )
 Sergeant Lindsay Susanne               )
 Henson, Officer Francine Marie         )
 Button-Weyers, Officer Anthony         )
 McMahan, and Myra Gilfillan, RN,       )
                                        )
                    Defendants.         )
                                        )

      This case comes before the court on the Suggestion of Death of personal

representative David B. Dellinger (“Plaintiff”), as indicated by Plaintiff’s

counsel. [ECF No. 87]. This case has been referred to the undersigned

pursuant to 28 U.S.C. § 636(b)(1)(A) and (B) and Local Civ. Rule

73.02(B)(2)(f) (D.S.C.).

      Pursuant to Fed. R. Civ. P. 25(a)(1), “if a party dies and the claim is not

extinguished, the court may order substitution of the proper party.” The rule

states that “a motion for substitution may be made by any party or by the

decedent’s successor or representative. If the motion is not made within 90
    1:19-cv-00044-BHH-SVH   Date Filed 07/07/20   Entry Number 88   Page 2 of 3




days after service of a statement noting the death, the action by or against

the decedent must be dismissed.” Id. “In order to commence the running of

the ninety-day period, the suggesting party must personally serve the

suggestion of death on the decedent’s personal representative, if appointed, or

on the successors or representatives of the decedent.” Brooks v. Arthur, No.

6:08-cv-28, 2011 WL 1212254, *1 (W.D.Va. Mar. 30, 2011) (citing Fariss v.

Lynchburg Foundry, 769 F.2d 958, 961–62 (4th Cir. 1985) (“Personal service

of the suggestion of death alerts the nonparty to the consequences of death

for a pending suit, signaling the need for action to preserve the claim if so

desired.”)). In Fariss, the Fourth Circuit found that service of the suggestion

of death on the decedent’s attorney alone was insufficient. Fariss, 769 F.2d at

962.

       Plaintiff’s counsel has advised the court of the death of David B.

Dellinger, personal representative of the Estate of John David Dellinger.

There is no indication on the record that the Suggestion of Death has been

served on any other successors or other representatives of Plaintiff pursuant

to Fed. R. Civ. P. 4. 1 Therefore, Plaintiff’s counsel is instructed to serve a


1 The successors or representatives of the decedent are “those empowered to
assert any legal claims of the decedent not extinguished by death, or to
defend the estate against others’ claims.” Fariss at 962; see also Atkins v.
City of Chicago, 547 F.3d 869, 873 (7th Cir. 2008) (“[A]n obviously interested
non-party . . . must be served for the 90-day clock to start running.”); Torres
v. Bayer Corp. (In re Baycol Prods. Litig.), 616 F.3d 778, 784–85 (8th Cir.
                                       2
  1:19-cv-00044-BHH-SVH      Date Filed 07/07/20   Entry Number 88   Page 3 of 3




copy of its Suggestion of Death [ECF No. 87] and this order, pursuant to Fed.

R. Civ. P. 4, on any known nonparty successor or representative of Plaintiff

and to file proof of said service by July 21, 2020. If no party files a motion for

substitution within 90 days from the service of the personal representative,

Plaintiff’s action will be dismissed.

      The court notes that before Fed. R. Civ. P. 25(a) can be employed to

substitute a new party for a deceased party, the substantive law controlling

the suit must allow for survival of the cause of action. Where the cause of

action does not survive the death of a party, there can be no substitution for

that party under the rule. See, e.e., Asklar v. Honeywell, Inc., 95 F.R.D. 419,

422 (D. Conn. 1982) (holding substantive law, not Rule 25(a), determines

whether case may proceed after death of party).

      The court suspends the deadlines in the scheduling order pending

service of the suggestion of death and expiration of 90 days thereafter.

       IT IS SO ORDERED.



July 7, 2020                                Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge



2010) (“[U]nder certain circumstances, a person may be a ‘successor’ under
Rule 25(a)(1) if she is (1) the primary beneficiary of an already distributed
estate; (2) named in a will as the executor of the decedent’s estate, even if the
will is not probated; or (3) the primary beneficiary of an unprobated intestate
estate which need not be probated.”).
                                        3
